The opinion of the court was delivered by
Van Syckel, J.
The commissioners of appeal, under the act for equalizing assessments for taxes in the county of Hudson, (Laws, 1873, p. 791,) increased the valuation, which the assessor of West Hoboken had made of the lands of the prosecutors, by the sum of $87,500. The 4th section of the act cited gives the board of commissioners power to increase or diminish the valuation of any particular piece of property in any assessment district of the county; but, in such case, the 8th section requires notice to be given to the person assessed to appear and show cause why the assessed value of his property shall not be increased. In this case, the board decided not only that the land of the prosecutors was assessed at too low a rate, but also how much the valuation should be increased, and then gave notice to the prosecutors to appear before them. This was erroneous; the prosecutor was entitled to *83be heard before judgment was passed against him. The commissioners gave judgment first and heard him afterwards.
For this reason, the assessment must be reduced to the sum at which it was fixed by the assessor.
Justices Woodhull and Scupdek concurred.